United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-10716
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JANICE WILLIAMS

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:02-CR-191-ALL-Y
                      --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Janice Williams appeals the 18-month sentence imposed

following her guilty-plea conviction for one count of false

representation of a Social Security account number in violation

of 42 U.S.C. § 408(a)(7)(B).    In sentencing Williams, the

district court departed upward from the eight to 14 month

sentencing range determined pursuant to the United States

Sentencing Guidelines.   Williams argues that the district court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10716
                                  -2-

relied on improper factors in departing upward.   Williams also

moves for expedited review of this appeal; that motion is DENIED.

     Williams’s offense level was established based on the extent

of the monetary harm to her institutional victims.   At

sentencing, the district court stated that it intended to depart

upward because the guideline calculations did not adequately

reflect the harm caused to Williams’s individual victims whose

credit had been impaired on account of Williams’s identity theft.

Because this harm represents an aggravating factor that is not

adequately taken into account by the relevant guideline, U.S.S.G.

§ 2F1.1 (1997), which establishes an offense level on the basis

of monetary harm, the district court relied on a proper factor in

deciding to depart upward.    See 18 U.S.C. § 3553(b); U.S.S.G.

§ 2F1.1 (comment., n.(10)).

     AFFIRMED.